UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                       No. 13-3144
                                         ______

                           UNITED STATES OF AMERICA

                                            v.

                                TUYEN QUANG PHAM,
                                             Appellant
                                      ______

                            (E.D. Pa. No. 5-08-cr-00427-004)
                                         ______

             Present: FISHER, JORDAN and HARDIMAN, Circuit Judges.
                                    ______

                      SUR PETITION FOR PANEL REHEARING
                                    ______


       The petition for rehearing filed by Appellant Tuyen Pham in the above-entitled
case having been submitted to the judges who participated in the decision of this Court, it
is hereby ORDERED that the petition for rehearing by the panel is granted. A
subsequent decision by the panel will follow this order.

                                          BY THE COURT:



                                          s/ D. Michael Fisher
                                          Circuit Judge
Dated: July 9, 2015
tmm/cc: Thomas A. Dreyer, Esq.
Frank A. Labor, III, Esq.
Emily McKillip, Esq.